           Case 2:21-cv-04180-MCS-PD Document 1 Filed 05/19/21 Page 1 of 24 Page ID #:1



                                                                             5/06/2021
                                                                                 RO


                                                             FEE PAID
                                                                        2:21-cv-04180-MCS-(PDx)


 I/S

NO CV-30
Case 2:21-cv-04180-MCS-PD Document 1 Filed 05/19/21 Page 2 of 24 Page ID #:2
Case 2:21-cv-04180-MCS-PD Document 1 Filed 05/19/21 Page 3 of 24 Page ID #:3
Case 2:21-cv-04180-MCS-PD Document 1 Filed 05/19/21 Page 4 of 24 Page ID #:4
Case 2:21-cv-04180-MCS-PD Document 1 Filed 05/19/21 Page 5 of 24 Page ID #:5
Case 2:21-cv-04180-MCS-PD Document 1 Filed 05/19/21 Page 6 of 24 Page ID #:6
Case 2:21-cv-04180-MCS-PD Document 1 Filed 05/19/21 Page 7 of 24 Page ID #:7
Case 2:21-cv-04180-MCS-PD Document 1 Filed 05/19/21 Page 8 of 24 Page ID #:8
Case 2:21-cv-04180-MCS-PD Document 1 Filed 05/19/21 Page 9 of 24 Page ID #:9
Case 2:21-cv-04180-MCS-PD Document 1 Filed 05/19/21 Page 10 of 24 Page ID #:10
Case 2:21-cv-04180-MCS-PD Document 1 Filed 05/19/21 Page 11 of 24 Page ID #:11
Case 2:21-cv-04180-MCS-PD Document 1 Filed 05/19/21 Page 12 of 24 Page ID #:12
Case 2:21-cv-04180-MCS-PD Document 1 Filed 05/19/21 Page 13 of 24 Page ID #:13
Case 2:21-cv-04180-MCS-PD Document 1 Filed 05/19/21 Page 14 of 24 Page ID #:14
Case 2:21-cv-04180-MCS-PD Document 1 Filed 05/19/21 Page 15 of 24 Page ID #:15
Case 2:21-cv-04180-MCS-PD Document 1 Filed 05/19/21 Page 16 of 24 Page ID #:16
Case 2:21-cv-04180-MCS-PD Document 1 Filed 05/19/21 Page 17 of 24 Page ID #:17
Case 2:21-cv-04180-MCS-PD Document 1 Filed 05/19/21 Page 18 of 24 Page ID #:18
Case 2:21-cv-04180-MCS-PD Document 1 Filed 05/19/21 Page 19 of 24 Page ID #:19
Case 2:21-cv-04180-MCS-PD Document 1 Filed 05/19/21 Page 20 of 24 Page ID #:20
Case 2:21-cv-04180-MCS-PD Document 1 Filed 05/19/21 Page 21 of 24 Page ID #:21
Case 2:21-cv-04180-MCS-PD Document 1 Filed 05/19/21 Page 22 of 24 Page ID #:22
Case 2:21-cv-04180-MCS-PD Document 1 Filed 05/19/21 Page 23 of 24 Page ID #:23
Case 2:21-cv-04180-MCS-PD Document 1 Filed 05/19/21 Page 24 of 24 Page ID #:24
